Citation Nr: 1330018	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from January 1972 to June 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus disorders are related to his active service.  In this regard, he alleged that he was exposed to hazardous levels of noise coincident to his duties as a seaman aboard the USS NIAGRA FALLS, the USS MT. HOOD, and the USS MARS.  He further reported that he was exposed to loud industrial noises and machinery as a mess cook,  laundry helper, and boatswain mate.  Regarding his current tinnitus disorder, he reported that it had its onset during service, and that he experienced constant ringing in his ears since such time.

The Veteran's service treatment records are negative for complaints or a diagnosis of a hearing disorder. 

Post-service records include the report of an October 2012 VA audiological examination.  The Veteran reported that he was exposed to noise during active service as a result of his duties as a boatswain mate, seaman, and laundryman.  He further reported that he experienced bilateral constant tinnitus since service.  Upon examination and review of the claims file, the examiner noted that the final results were invalid, and concluded that he could not provide a medical opinion regarding the Veteran's current auditory status.  The examination report includes findings of puretone decibel loss of one at 500 through 4000 Hertz, bilaterally.  Further, the examiner noted that the Veteran's word recognition test was too unreliable to score.  Additionally, although the Veteran reported constant tinnitus beginning in service, the examiner failed to provide an opinion as to whether any tinnitus found was related to the Veteran's military service.  As such, the Board finds that the October 2012 VA examination is inadequate for purposes of determining service connection.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an another VA examination by a different examiner to determine if any current bilateral hearing loss and tinnitus are related to his active duty service, to include as due to acoustic trauma.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies, to include an audiological evaluation, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  If the examiner determines that the results of the audiological evaluation are not valid, the examiner must state why the results are invalid, and the steps taken to resolve any inconsistencies in the findings.  If the examiner determines that the inconsistencies are due to the Veteran not cooperating with the examination, the examiner must specifically state the findings that resulted in that conclusion.  If a valid audiological evaluation is obtained, following review of the service and post-service medical records, the Veteran's military occupational specialty, the Veteran's history of inservice and post-service noise exposure, and with consideration of the Veteran's statements as to the date of onset of the hearing loss and tinnitus, the examiner must state whether any degree of the Veteran's current hearing loss is related to his military service, to include exposure to acoustic trauma.  Regardless, the examiner must provide an opinion as to whether the Veteran's current tinnitus is related to his military service, to include exposure to acoustic trauma.  A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss and tinnitus may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, to include cooperating with the audiological examiner.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.    

5.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


